Citation Nr: 0948467	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left ankle, currently rated 10 percent 
disabling.

2.  Entitlement to service connection for a right foot 
disability. 

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for a circulatory 
system disability, to include as secondary to service 
connected hypertension.

5.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service connected 
hypertension.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1949 to April 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied entitlement 
to an increased rating in excess of 10 percent for 
degenerative joint disease of the left ankle and denied 
entitlement to service connection for acute tendonitis of the 
heels, peripheral vascular disease, and residuals of a mini-
stroke.  Jurisdiction over the Veteran's claims has remained 
with the RO in Winston-Salem, North Carolina. 

The Veteran also expressed disagreement with regard to the 
issue of entitlement to service connection for chronic kidney 
disease.  In August 2009, the RO granted service connection 
for that disability, thereby resolving the appeal as to that 
issue.

The RO denied entitlement to service connection for deep vein 
thrombosis of the left leg in an April 2002 rating decision.  
At that time, the RO found that service connection was not 
warranted for that disability as there was no evidence that 
it was related to a disease or injury in service.  The RO did 
not consider whether service connection was warranted for any 
of the Veteran's currently diagnosed circulatory system 
disabilities, including a thrombus in the right lower 
extremity, varicose veins, and peripheral vascular disease.  
Therefore, the Board need not consider whether new and 
material evidence has been submitted to reopen the current 
claim for a circulatory system disability and a new decision 
on the merits is required.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (A claim based on a new diagnosis is a new 
claim, and is adjudicated without regard to prior denials 
that did not consider that diagnosis); cf. Velez v. Shinseki, 
23 Vet. App. 199 (2009) (in determining whether new and 
material evidence is required, the focus of the Board's 
analysis must be on whether the evidence presented truly 
amounts to a new claim based upon distinctly diagnosed 
diseases or injuries).  Here the claim is based on distinct 
degasses. 

In December 2009, the Board advanced this appeal on its 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for left and 
right foot disabilities, a circulatory system disability, and 
residuals of a stroke are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative joint disease of the left ankle 
has been manifested by marked limitation of ankle motion.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for degenerative joint 
disease of the left ankle have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in November 2005, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for an increased rating for degenerative joint 
disease of the left ankle.  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a February 2007 letter.  

As for the Veteran's increased rating claim, the Court held 
in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate an increased rating claim, the Veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
vacated the Court's decision in Vazquez-Flores v. Peake 
insofar as it required VA, in increased ratings claims, to 
provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  
The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice 
need not be Veteran specific, and that while impairment in 
activities of daily life may indicate impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper adjudication of a claim.  Id.

Nevertheless, a March 2009 letter notified the Veteran that 
VA would consider evidence of the impact of his condition 
upon daily life and that some of the rating criteria required 
specific measurements to substantiate entitlement to a higher 
rating.  

The November 2005 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claim and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disability had worsened.  

The February 2007 letter explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.  

There was a timing deficiency in that the February 2007 
notice letter was provided after the initial adjudication of 
the claims.  This timing deficiency was cured by 
readjudication of the claims in a November 2007 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all 
of the identified post-service VA treatment records and 
private medical records.  In addition, the Veteran was 
afforded VA examinations for degenerative joint disease of 
the left ankle. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for an increased rating for 
degenerative joint disease of the left ankle and for service 
connection for a right foot disability are thus ready to be 
considered on the merits.

Analysis

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's degenerative joint disease of the left ankle is 
currently rated under 38 C.F.R. § 4.71a, DCs 5010-5271.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the rating assigned.  38 C.F.R. § 4.27 
(2009).  Here, the use of DCs 5010-5271 reflects that the 
Veteran's left ankle disability is rated as traumatic 
arthritis of the left ankle under DC 5010 and that the 
current 10 percent rating is based on limitation of ankle 
motion under DC 5271.

Traumatic arthritis is rated under the same diagnostic 
criteria as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
DC 5003.

Under DC 5271, a 10 percent rating is warranted for moderate 
limitation of ankle motion and a 20 percent rating is 
warranted for marked limitation of ankle motion.  38 C.F.R. 
§ 4.71a, DC 5271.  Normal ranges of ankle motions are 0 to 20 
degrees for dorsiflexion and 0 to 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2009).  

Examination reports from Womack Army Medical Center (Womack) 
dated from November 2004 to April 2005 reveal that the 
Veteran reported pain, swelling, and loss of motion of his 
left ankle.  Ranges of left ankle motion were noted as 
dorsiflexion to between 0 degrees and 20 degrees (normal) and 
plantar flexion to between 20 degrees and 45 degrees 
(normal).  An antalgic gait to the left lower extremity was 
also noted during November 2004 examinations.  The physician 
who conducted a December 2004 examination noted that there 
were significant degenerative changes in the left ankle, 
primarily at the subtalar joint, causing loss of range of 
motion and that the Veteran was significantly disabled as a 
result of his left ankle disability.  Furthermore, the 
physician who conducted a February 2005 examination noted 
that range of motion of the left ankle was well under the 
minimal requirement for normal ambulation.  He concluded that 
it appeared that the left ankle range of motion was 
decreasing and that the Veteran's arthritic symptoms were 
increasing.

A November 2005 VA examination report indicates that the 
Veteran reported pain, weakness, stiffness, swelling, 
instability, giving way, fatigability, and lack of endurance 
of the left ankle.  Such symptoms were relatively constant 
and no flareups were reported.  The Veteran was retired, had 
problems with walking and standing, and his daily activities 
were slowed due to the pain in his left ankle.  Examination 
revealed tenderness on the medial aspect of the left ankle.  
Ranges of ankle motion were noted as dorsiflexion to 10 
degrees and plantar flexion to 25 degrees, with a total 
movement of the ankle to only 15 degrees.  The Veteran had 
pain with any movement of the ankle other than just the 
resting point and repetitive motion did not change the range 
of motion.  Ankylosis of the ankle was not noted.

An April 2009 examination report from Womack reveals that 
ranges of motion of the left ankle were noted as dorsiflexion 
to 5 degrees and plantar flexion to 10 degrees.  The Veteran 
ambulated with difficulty with abducted feet.  A diagnosis 
of, among other things, osteoarthrosis of the left ankle was 
provided.

A June 2009 VA examination report reveals that the Veteran 
reported left ankle pain, instability, stiffness, weakness, 
and decreased speed of joint motion.  No flareups were 
reported.  He always used a cane for ambulation and he had an 
antalgic gait with poor propulsion.  Ranges of left ankle 
motion were noted as dorsiflexion to 20 degrees with pain and 
plantar flexion to 35 degrees with pain.  There was pain, but 
no additional limitations, following repetitive motion.  
There was no ankylosis of the left ankle.  X-rays revealed 
that posttraumatic and/or degenerative changes between the 
medial malleolus and talus were stable as compared to 
November 2004 X-rays.  The Veteran was diagnosed as having 
degenerative joint disease of the left ankle.

The preponderance of the evidence reflects that throughout 
the appeal period, the Veteran's degenerative joint disease 
of the left ankle has resulted in significant functional 
impairment, the loss of at least half of the normal range of 
motion, and an antalgic gait.  Therefore, the Veteran can be 
said to have the equivalent of marked limitation of left 
ankle motion.  Hence, a 20 percent rating for degenerative 
joint disease of the left ankle under DCs 5010-5271 is 
warranted.  38 C.F.R. § 4.71a, DC 5271.  

The rating schedule does not provide for a higher rating for 
an ankle disability absent a showing of ankylosis.  On 
examinations throughout the appeal period, there has been no 
evidence of left ankle ankylosis.  Therefore, a higher 
disability rating under DC 5270 for ankylosis of the ankle is 
not warranted.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
However, in light of the Board's grant of a 20 percent rating 
under DC 5271, the provisions of 38 C.F.R. §§ 4.40, 4.45 are 
not for consideration because the Veteran is in receipt of 
the highest rating based on limitation of motion and a higher 
rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 
(1997).  
Extraschedular
  
Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence reflects that the Veteran's left ankle 
disability has interfered with his employment.  For example, 
the June 2009 VA examination report reveals that the Veteran 
reported that he had never been able to work since his 
retirement in 1980 due to his left ankle problems.  This 
evidence raises the question of entitlement to an 
extraschedular evaluation.  The symptoms of the Veteran's 
disability are pain, swelling, weakness, stiffness, 
instability, giving way, fatigability, and lack of endurance 
of the left ankle.  These symptoms are contemplated by the 
rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).


Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims 
for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 
(2009).  A TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  In this case, the Veteran was granted a TDIU in 
December 2003.  The question of entitlement to a TDIU is, 
therefore not at issue.



ORDER

Entitlement to a 20 percent rating for degenerative joint 
disease of the left ankle is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

A December 2004 examination report from Womack indicates that 
the Veteran has been diagnosed as having chronic residual 
pain syndrome (neuritis) of the left foot.  His service 
treatment records reveal that he was treated for swelling and 
pain in his achilles tendon and was diagnosed as having acute 
tenosynovitis of the left foot achilles tendon.  Also, he 
sustained a left ankle fracture, with a subsequent skin 
infection along the lateral aspect of the ankle. 

The December 2004 examination report noted that the neuritis 
in the Veteran's left foot was secondary to trauma and the 
subsequent effects of infection.  Given this evidence and the 
low threshold for finding a possible association between a 
current disability and service, the evidence indicates that 
the Veteran's left foot disability may be associated with his 
service. 

As there is evidence of a current left foot disability, in-
service left foot injuries, and medical evidence indicating 
that the Veteran's left foot disability may be related to the 
in-service left foot injuries, VA's duty to obtain an 
examination as to the nature and etiology of the Veteran's 
left foot disability is triggered.  Such an examination is 
needed to obtain a competent medical opinion as to the 
relationship of the left foot disability to service.   


The April 2009 examination report from Womack reveals that 
the Veteran has been diagnosed as having osteoarthrosis in 
the right ankle and subtalar joints.  Furthermore, his 
service treatment records indicate that in October 1954 he 
injured his right Achilles tendon after a 2 hour hike and was 
diagnosed as having acute tenosynovitis.  Thus, there is 
evidence of a current right foot disability and an in service 
right foot injury.

As for the etiology of the Veteran's right foot disability, 
there is no competent evidence indicating a link between his 
disability and his in-service acute tenosynovitis of the 
Achilles tendon or any other disease or injury in service.  
The Veteran's February 1980 separation examination was normal 
and the first post-service clinical evidence of a right foot 
disability is an April 1993 VA X-ray report which reveals 
that the Veteran had a hallux valgus deformity of the right 
foot.  

The Veteran has not reported a continuity of symptomatology.  
In his May 2005 claim, he stated that he was treated 
throughout his military career for acute tendonitis in his 
right heel and that he continued to be treated for his foot 
condition.  

The April 2009 examination report from Womack reveals that 
the Veteran has been diagnosed as having osteoarthrosis in 
the right ankle and subtalar joints.  Furthermore, his 
service treatment records indicate that in October 1954 he 
injured his right Achilles tendon after a 2 hour hike and was 
diagnosed as having acute tenosynovitis.  In his May 2005 
claim, and in his substantive appeal the Veteran asserted 
that he had experienced symptoms ever since service.  

As for the Veteran's claim for service connection for a 
circulatory system disability, he was afforded a VA arteries 
and veins examination in November 2005.  The examination 
report indicates that the Veteran had a small area of visible 
and palpable varicose veins on the medial aspect of the legs.  
While the physician who conducted the November 2005 VA 
examination addressed the possible etiology of the Veteran's 
mini-stroke, he did not provide a medical opinion as to 
whether a relationship existed between the Veteran's 
circulatory system disability and service or his service 
connected hypertension.  The Court has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008). 

Furthermore, the November 2005 VA examination report reveals 
that the Veteran's claims file was not reviewed and the VA 
physician did not have the benefit of considering the 
subsequent diagnoses of a nonocclusive thrombus in the right 
lower extremity, peripheral vascular disease, and edema with 
venous disease as noted in a September 2006 duplex scan 
report from Cape Fear Valley Health System, Dr. Htun's June 
2007 letter, and an April 2009 examination report from 
Womack.    

As the November 2005 VA examination report did not include an 
opinion as to whether a relationship existed between the 
Veteran's circulatory system disability and service or his 
service connected hypertension, the Veteran's claims file was 
not reviewed, and the Veteran has subsequently been diagnosed 
with various additional circulatory system disabilities, a 
new examination is required.

With regard to the Veteran's claim for service connection for 
residuals of a stroke, the evidence reflects that he had a 
mini-stroke in August 2004.  An October 2004 VA primary care 
note reveals that the Veteran reported that he had a 
"balance problem" since his stroke.  

The physician who conducted the November 2005 VA examination 
diagnosed the Veteran as having a mini-stroke and provided an 
opinion that it was possibly secondary to the Veteran's left 
ankle injury with a non-occlusive blood clot in the venous 
system of the left leg.  While this opinion provides 
competent evidence of a possible link between the Veteran's 
stroke and the in service left ankle injury, it is not clear 
what history was considered and the opinion is equivocal and 
unaccompanied by a rationale.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (Evidence favorable to the 
Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure, is insufficient to establish 
service connection).  

Furthermore, in his May 2005 claim, the Veteran alleged that 
his stroke was secondary to his service connected 
hypertension.  The November 2005 VA examination report does 
not include an opinion as whether a relationship exists 
between the Veteran's stroke and his hypertension.  As such, 
a new examination is needed to obtain a competent medical 
opinion as to whether a relationship exists between the 
Veteran's stroke and service or his service connected 
hypertension. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current left or right foot 
disability. All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that the Veteran's current left or 
right foot disability is related to the 
Veteran's in-service left foot injuries 
or any other disease or injury in 
service.  The examiner must provide a 
rationale for each opinion.  If the 
examiner is unable to provide an opinion 
without resort to speculation, he or she 
should explain why this is so.

The examiner is advised that the Veteran 
is competent to report in-service left 
foot injuries, his symptoms, and history; 
and such reports must be considered in 
formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to  determine the etiology of 
his current circulatory system 
disability. All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that the Veteran's current 
circulatory system disability is related 
to a disease or injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current circulatory system 
disability is secondary to or was 
aggravated by his service connected 
hypertension. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

3.  Schedule the Veteran for a VA 
examination to  determine the etiology of 
his stroke.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that the Veteran's stroke is 
related to his in service left ankle 
injury or any other disease or injury in 
service.  

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's stroke is secondary to or was 
aggravated by his service connected 
hypertension. 

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

4.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


